DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 2-21 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 6, 8, 10, 18 and 20 is/are objected to because of the following informalities:

Claim 6 recites “net-work” and objected to because it is misspelled.

Claim(s) 10 and 20 repeat(s) the same discrepancy as Claim 6 and objected to in like manner.

Claim(s) 8 and 18 do/does not follow the convention of separating distinct elements/steps of the claims with line spacings or line indentations.  MPEP 608.01(i) expressly states, “… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  For example, Claim 8 contains at least 4 distinct steps (“establishing a remote communication connection…”, “receiving diagnostic instruction data…”; “converting the diagnostic instruction data…; and “performing a diagnostic 
	
Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 2-21 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 2-11 and 21 is/are directed to a “method”.
Claim(s) 12-17 is/are directed to a “terminal”.
Claim(s) 18-20 is/are directed to a “vehicle connector”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 2 recite(s) the following step(s):
establishing a remote communication connection …; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

receiving diagnostic instruction data…; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

transmitting, …, the diagnostic instruction data…; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

whererin…converts the diagnostic instruction data into first data in a first data format (This/These step(s) is/are considered performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

performs a diagnostic operation…; (This/These step(s) is/are considered collecting information, analyzing it, and displaying certain results of the collection. See MPEP § 2106.)

Claim(s) 8 recite(s) the following step(s):
establishing a remote communication connection …; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

receiving diagnostic instruction data…the diagnostic instruction data transmitted [from] the vehicle diagnostic terminal and being received via a preset programming interface; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

converting the diagnostic instruction data into first data in a first data format (This/These step(s) is/are considered performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

performing a diagnostic operation…; (This/These step(s) is/are considered collecting information, analyzing it, and displaying certain results of the collection. See MPEP § 2106.)

Claim(s) 12 is parallel to Claim(s) 2; therefore, Claim(s) 12 is/are also directed to an abstract idea in like manner.  
Claim(s) 18 is parallel to Claim(s) 8; therefore, Claim(s) 18 is/are also directed to an abstract idea in like manner.  
All Dependent Claim(s) is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 12 and 18 recite(s) the following additional element(s): “processor”; and “memory”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).


“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers “processor” and “memory” in Claim(s) 12 and 18 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 7, 12 and 17 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20060101311 A1 (“Lipscomb”).

Regarding Claim 2, Lipscomb discloses a method (e.g., “method” from Title) for remote vehicle diagnostics, applicable to a vehicle diagnostic terminal (e.g., “PC” from Fig. 11) comprising a preset programming interface (e.g., “API”) and a diagnostic application (e.g., “diagnostic software”), the method comprising (see at least Title, Abstract, ¶ 10, 60 and Fig. 9-11 with associated text; in particular, ¶ 65-66):
establishing a remote communication connection with a vehicle connector (e.g., “10” from Fig. 1) via the preset programming interface (see at least Abstract and Fig. 1, 9-11 with associated text; in particular, “An application programming interface (API) 86 links the client to the server via a client interface 88 and an application selection feature 90 respectively” from ¶ 62; and “The application selection feature 90 of the server may also initialize communication such as to the client via the application programming interface 86” from ¶ 64);
receiving diagnostic instruction data of the diagnostic application via the preset programming interface (see at least ¶ 38-39 and 42-43; Lipscomb discloses “the diagnostics routine or program tests all On-Board Diagnostics Two (OBD II) applications”.); and
transmitting, via the preset programming interface, the diagnostic instruction data to the vehicle connector by the remote communication connection, 
wherein the vehicle connector 
converts the diagnostic instruction data into first data in a first data format (see at least ¶ 39; Lipscomb discloses “The data is converted and displayed in a readable format for the repair technician.”) and 
performs a diagnostic operation (see screen from Fig. 2) corresponding to the first data (see at least Abstract, ¶ 38-39 and 42-43; Lipscomb discloses “The DATASTREAM option of displaying data is shown in FIG. 2 wherein the data collected by sensors on an automobile can be arranged on-screen 32 side-by-side, viewed in a real-time graph 34, and also recorded and printed for examination or as a document.”).

	Regarding Claim 7, Lipscomb discloses herein the remote communication connection is performed in a server data forwarding manner or (Only one option is required to satisfy an “or” limitation.) a peer-to-peer (P2P) communication manner (see at least Fig. 11 with associated text).

	Claim 12 repeats the subject matter of Claim 2 and rejected in like manner. 
	Claim 17 repeats the subject matter of Claim 7 and rejected in like manner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lipscomb and further in view of DE 102005027378 B3 (“DE-378”).

	Regarding Claim 5, Lipscomb disclses wherein the preset programming interface is a programming interface that relates to a vehicle diagnostic (see least Fig. 9 with associated text).
	Lipscomb does not directly disclose a vehicle diagnostic standard.
However, DE-378 teaches a vehicle diagnostic standard (e.g., “Keyword Protocol 2000”) (see English translated portion, “For the communication and for the data exchange between a diagnostic tester and the control units installed in the motor vehicle, a standard has been established, which is known under the name Keyword Protocol 2000 and whose specification and normalization in the ISO standard 14 230-3. With the control commands and data formats agreed upon in the Keyword Protocol 2000, it is possible to use the diagnostic interface to read out the codified contents of the fault memories of the individual control devices with the aid of the diagnostic tester and to transfer them to the computing system of the diagnostic tester.”). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Lipscomb’s invention by incorporating a test step tree as taught by DE-378 in order to reduce cost and increase efficiency.

	Regarding Claim 6, Lipscomb discloses a data first format (see at least Abstract, ¶ 38-39 and 42-43).
	Lipscomb does not directly wherein a format is a standard format defined in controller area net-work bus (CANBUS) protocol, diagnostic communication over internet protocol (DOIP), keyword protocol (KWP), IOS 9141 protocol, SAE J1850 protocol, or (Only one option is required to satisfy an “or” limitation.) K-line protocol.
a standard has been established, which is known under the name Keyword Protocol 2000 and whose specification and normalization in the ISO standard 14 230-3. With the control commands and data formats agreed upon in the Keyword Protocol 2000, it is possible to use the diagnostic interface to read out the codified contents of the fault memories of the individual control devices with the aid of the diagnostic tester and to transfer them to the computing system of the diagnostic tester.”) (See motivation and rationale to combine from Claim 5.) 

	Claim 15 repeats the subject matter of Claim 5 and rejected in like manner.
	Claim 16 repeats the subject matter of Claim 6 and rejected in like manner.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lipscomb and further in view of US 20050267655 A1 (“Gessner”).

	Regarding claim 8, Lipscomb discloses a method for remote vehicle diagnostics, applicable to a vehicle connector (e.g., “10” from Fig. 1), the method comprising (see at least Abstract, ¶ 10, 60 and Fig. 1, 9-11 with associated text; in particular, ¶ 65-66):
establishing a remote communication connection with a vehicle diagnostic terminal (e.g., “PC” from Fig. 11) (see at least Fig. 9, 11 with associated text);
receiving diagnostic instruction data transmitted by the vehicle diagnostic terminal, the diagnostic instruction data being transmitted by a diagnostic application installed in the vehicle diagnostic terminal and being received via a preset programming interface (see at least ¶ 38-39 and 42-43, Fig. 9, 11 with associated text; Lipscomb discloses “the diagnostics routine or program tests
converting the diagnostic instruction data into first data in a first data format (see at least ¶ 38-39 and 42-43) and 
performing a diagnostic operation (see screen from Fig. 2) corresponding to the first data, the first data format being readable by a user (see at least Abstract, ¶ 38-39 and 42-43; Lipscomb discloses “The DATASTREAM option of displaying data is shown in FIG. 2 wherein the data collected by sensors on an automobile can be arranged on-screen 32 side-by-side, viewed in a real-time graph 34, and also recorded and printed for examination or as a document.”).
 	Lipscomb does not directly disclose data being readable by a vehicle.
However, Gessner discloses data being readable by a vehicle (see at least ¶ 11-12 and Fig. 6A-8 with associated text). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Lipscomb’s invention by incorporating a translator function as taught by Gessner in order to translate data thereby aiding older vehicles that lack a common protocol for communication (see ¶ 11).

	Regarding Claim 11, Lipscomb discloses herein the remote communication connection is performed in a server data forwarding manner or (Only one option is required to satisfy an “or” limitation.) a peer-to-peer (P2P) communication manner (see at least Fig. 11 with associated text).

	Claim 18 repeats the subject matter of Claim 8 and rejected in like manner.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lipscomb in view of Gessner and further in view of DE-378.

	Regarding Claim 10, Lipscomb discloses a data first format (see at least Abstract, ¶ 38-39 and 42-43).
	Lipscomb+Gessner Combination does not directly wherein a format is a standard format defined in controller area net-work bus (CANBUS) protocol, diagnostic communication over internet protocol (DOIP), keyword protocol (KWP), IOS 9141 protocol, SAE J1850 protocol, or (Only one option is required to satisfy an “or” limitation.) K-line protocol.
a standard has been established, which is known under the name Keyword Protocol 2000 and whose specification and normalization in the ISO standard 14 230-3. With the control commands and data formats agreed upon in the Keyword Protocol 2000, it is possible to use the diagnostic interface to read out the codified contents of the fault memories of the individual control devices with the aid of the diagnostic tester and to transfer them to the computing system of the diagnostic tester.”) It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Lipscomb+Gessner Combination by incorporating a test step tree as taught by DE-378 in order to reduce cost and increase efficiency.

	Claim 20 repeats the subject matter of Claim 10 and rejected in like manner.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF